Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fais to teach or suggest a display system, comprising:
an image producing unit having a display surface, and configured to produce an image on the display surface;
a projection unit configured to project a virtual image to a target space with an output light of the image producing unit, the projection unit including a zoom lens, the virtual image corresponding to the image produced by the image producing unit, and the display system being configured to change a visual distance between an eye-box and the virtual image,
wherein even when the visual distance is changed by changing a position of the zoom lens, a size of the image displayed on the image producing unit is changed so that a display field angle of the virtual image projected by the projection unit is constant, regardless of a change in the visual distance; and

an adjustment unit configured to adjust brightness of the virtual image according to the visual distance so that the brightness of the virtual image fall within a prescribed target range, when the size of the image is changed so that the display field angle of the virtual image is constant according to the visual distance being changed by changing the position of the zoom lens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd